Matthews, J.
delivered the opinion of the court. In this suit the plaintiff claims a lien or privilege on property, in the hands of a third possessor, resulting from a judicial mortgage. His claim being sustained by the judgment of the court below, the defendant appealed.
*105West'n Dis'ct
October, 1826
The only question presented by the case to be solved, arises out of the construction or interpretation of the law relative to the recording of judgments. To give such recording or registering the effect of a mortgage, (from the date of the judgment) it is required, that it be made within ten days from the time at which such judgment may have been rendered. See 1 Martin. p. 701 and 704. In the present case the evidence shews, that the judgment was entered on the minutes of the court by the clerk, on the 9th of June, 1823, and signed by the judge on the 21st of the same mouth, and on this latter day was recorded in the office of the parish judge. The counsel for the appellant contends, that this is not a registry made conformably to the provisions of the law above cited; because the recording should have taken place within ten days from the day when the entry was made on the minutes of the court, viz: on the 9th of June. We are however, of a different opinion.
The law requires the judges of the inferior courts of the state, to sign their judgments within three days after they have been pronounced or rendered: the signature of the *106judge, according to this regulation is essential to the perfection of a judgment; and although it should not receive such signature until after three days, it does not acquire the force of a judgment, until completed and perfected by the name of the judge thereto subscribed. A judgment is not final until signed by the judge: at least it is not so in all respects, even admitting it to be entitled to that appellation, as distinguished from interlocutory orders. The law contemplates the recording of a final judgment, and that on which the present claim of mortgage is based, was recorded on the very day on which it became complete and final
Thomas for the plaintiff, Scott for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.